Citation Nr: 0409224	
Decision Date: 04/08/04    Archive Date: 04/16/04	

DOCKET NO.  00-19 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, including degenerative joint disease. 

2.  Entitlement to service connection for a left knee 
disorder, including degenerative joint disease. 

3.  Entitlement to a compensable rating for a deviated nasal 
septum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from February 1959 to 
January 1961.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

This case was previously before the Board in May 2001, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.  

Finally, for reasons which will become apparent, the issue of 
entitlement to a compensable evaluation for a deviated nasal 
septum will be the subject of the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  A chronic right knee disorder, including degenerative 
joint disease of the right knee, is not shown to have been 
present in service, or for many years thereafter.

2.  A chronic left knee disorder, including degenerative 
joint disease of the left knee, is not shown to have been 
present in service, or for many years thereafter.



CONCLUSIONS OF LAW

1.  A chronic right knee disorder was not incurred in or 
aggravated by active military service, nor may osteoarthritis 
of the right knee be presumed to have been so incurred.  
38 U.S.C.A. §1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  A chronic left knee disorder was not incurred in or 
aggravated by active military service, nor may osteoarthritis 
of the left knee be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified as amended at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  In August 2001 VA issued 
regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. §3.159 (2003).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that the Pelegrini 
decision is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In the present case, only after the April 2000 rating action 
was promulgated did the AOJ, on April 4, 2003, provide notice 
to the claimant regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his or her 
possession that pertains to the claim.  The veteran responded 
by attaching a copy of the front page of that letter to 
medical evidence he submitted in April and May 2003.  He was 
also provided with copies of the rating decision, statement 
of the case (SOC), and Supplemental Statements of the Case 
(SSOC), which provided him with the pertinent laws and 
regulations pertaining to establishing his claims, and which 
advised him of the evidence considered. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421-22.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. at 422 
("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 421.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and SSOC's 
were provided to the appellant.  

In the case at hand, the claimant was provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a hearing officer, or before a Veterans Law 
Judge at the RO, or in Washington, D.C.  In point of fact, 
the veteran and his spouse offered testimony in support of 
his claims at a hearing before a Veterans Law Judge at the RO 
in March 2001.  He has been provided with notice of the 
appropriate laws and regulations, and given notice of what 
evidence he needed to submit, as well as what evidence the VA 
would secure on his behalf.  The veteran was additionally 
given ample time to respond.  Hence, notwithstanding 
Pelegrini, to allow the appeal to continue would not be 
prejudicial error to the claimant.  Under the facts of this 
case, "the record has been fully developed" and "it is 
difficult to discern what additional guidance the VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate his claims."  Conway v. 
Principi, 353 F.3d 1369 (2004).  Simply put, while perfection 
is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Under the circumstances, the Board concludes it should 
proceed, as specific notice as to which party could or should 
obtain which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
claimant has had sufficient notice of the type of information 
needed to support his claims, and of the evidence necessary 
to complete the application.  Therefore, the duty to assist 
and notify as contemplated by the applicable provisions, 
including the VCAA, has been satisfied with respect to the 
issues on appeal.  Accordingly, appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Factual Background

A review of service medical records discloses that, in May 
1959, the veteran was seen for complaints of recurrent 
dislocation of the patella.  A physical examination was 
within normal limits, and the veteran was referred for 
orthopedic evaluation.  

A service separation examination of December 1960 was 
negative for history, complaints, or abnormal findings 
indicative of the presence of a right or left knee 
disability.  A physical examination of the veteran's lower 
extremities was within normal limits, and no pertinent 
diagnosis was noted.  

A statement from one of the veteran's former service 
colleagues received in February 1999 is to the effect that 
the veteran's knee problems had developed, or at least become 
worse, due to his very demanding infantry training in the 
Army.  According to the veteran's colleague, the veteran's 
knees, in particular, his right knee, would swell, and become 
very painful.  

On private orthopedic examination in January 2000, the 
veteran complained of increasing right and left knee pain and 
deformity.  When questioned, the veteran stated that he 
recalled having problems with his right knee 40 years 
earlier, when he was in the military.  Reportedly, the 
veteran experienced a feeling of instability and clicking 
which had simply grown worse with time.  The clinical 
impression was of degenerative joint disease of both knees, 
greater on the right than the left.  Recommended at the time 
was that the veteran consider total knee replacement, which 
was his only surgical alternative.  

In correspondence of March 2001, a private physician 
indicated that the veteran "might have bilateral knee 
degenerative disease based upon trauma sustained during 
military service, in all medical probability."

During the course of a travel board hearing in March 2001, 
the veteran and his spouse offered testimony regarding the 
nature and etiology of his bilateral knee disability.

Private medical records covering the period from September 
2001 to October 2002 show treatment during that time 
primarily for the veteran's right knee disorder.  Among those 
records was a surgical report of mid-September 2001, showing 
a right total knee arthroplasty for degenerative joint 
disease of the right knee.  

On VA orthopedic examination in April 2003, it was noted that 
the veteran's claims folder was available, and had been 
reviewed.  Based on that review, the veteran had reported a 
dislocation of his right patella during squatting and jumping 
exercises while in basic and advanced basic training.  While 
the veteran was not treated, the dislocation apparently self-
reduced.  According to the veteran, he experienced swelling 
and pain in his right knee, in addition to a "popping sound" 
off and on.  Further review of the record disclosed that the 
veteran was status post a total knee replacement in September 
2001.  Reportedly, the veteran suffered from degenerative 
arthritis of both knees, somewhat worse on the right than the 
left.  Currently, the veteran suffered from a limitation in 
range of motion of his right knee, as well as pain in both 
knees when walking. 

On physical examination, the veteran complained of flare-ups 
precipitated by walking, climbing stairs, and repeated 
bending.  Additionally noted were problems with joint pain, 
specifically, in both knees at the end of flexion.  Repeated 
movement of both knee joints resulted in additional pain, as 
did repeated squatting.  Edema was present, as was some 
evidence of effusion.  At the time of examination, there was 
no instability, nor was there any evidence of weakness.  The 
pertinent diagnoses were history of recurrent dislocation of 
the right knee patella, service connected in 1959, only by 
history, with no evidence in the claims folder; status post 
total knee replacement on the right in 2001, secondary to 
degenerative joint disease; and mild degenerative arthritis 
of the left knee, tricompartmental osteoarthritis.  

Following a review of the veteran's claims folder and a 
previous remand, the examiner noted that, by the veteran's 
report, he had experienced recurrent dislocations of his 
right knee in service, both in basic training and in advanced 
basic training in 1959.  However, the claims folder failed to 
show detailed treatment or other follow-up, or even which 
side of the knee experienced the dislocation.  The only 
mention of a knee problem following discharge from service 
was that of a private orthopedic surgeon in 2001.  That 
surgeon mentioned degenerative arthritis of both knees, right 
worse than the left, and that the veteran had undergone total 
knee replacement of his right knee.

In response to the Board's questions regarding whether any 
current disorder of the right or left knee had developed 
during service, or whether the veteran's current knee 
pathology was related to an injury in service, the examiner 
was of the opinion that they were not related.  This opinion 
was offered following review of the veteran's claims file, 
which the examiner noted failed to show any evidence of 
trauma to the knee during the veteran's service.  According 
to the examining physician, it was as likely as not that the 
veteran's current right and left knee problems developed in 
his post service years.  Further noted was that the veteran's 
current knee pathology was not related to an injury in 
service, or otherwise related to service.

Analysis

The veteran in this case seeks service connection for a 
bilateral knee disorder, including degenerative joint disease 
(osteoarthritis) of both knees.  In that regard, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and osteoarthritis becomes 
manifest to a degree of 10 percent within one year from 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).  

In the present case, while in May 1959, during the veteran's 
period of active military service, he was seen for what he 
described as recurrent dislocations of his patella, that 
episode was, apparently, acute and transitory in nature, and 
resolved without residual disability.  In point of fact, a 
physical examination conducted at that time was within normal 
limits, as was the remainder of the veteran's service medical 
records, including his service separation examination.  While 
in February 1999, a former service colleague noted that, 
while in service, the veteran had experienced certain 
problems with his knees, the earliest clinical indication of 
the presence of chronic knee pathology is revealed by a 
private orthopedic examination dated in January 2000, almost 
40 years following the veteran's discharge from service, at 
which time there was noted the presence of degenerative joint 
disease of both knees.  

The Board acknowledges that, in correspondence of March 2001, 
the veteran's private physician indicated that the veteran's 
bilateral knee disorder "might, in all medical probability," 
be based upon trauma sustained during military service.  
However, there is no indication that, prior to making this 
statement, the veteran's physician had access to his service 
medical records.  Rather, it would appear that, based on the 
evidence of record, the physician's statement was based 
primarily upon history provided by the veteran.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Significantly, following an examination of the veteran, in 
conjunction with a full review of the veteran's claims 
folder, a VA physician was of the opinion that the veteran's 
current knee pathology was not, in fact, related to his 
active military service.

Based on the aforementioned, the Board is unable to 
reasonably associate the veteran's current knee pathology 
with any incident or incidents of his period of active 
military service.  While we do not doubt the sincerity of the 
veteran's statements, and those submitted in support of his 
claim, those statements, in and of themselves, do not provide 
a persuasive basis for a grant of the benefits sought in 
light of the evidence as a whole.  Accordingly, because the 
preponderance of the evidence is against the claim, service 
connection for right and left knee disabilities, including 
degenerative joint disease, must be denied.  


ORDER

Service connection for a right knee disorder, including 
degenerative joint disease, is denied.

Service connection for a left knee disorder, including 
degenerative joint disease, is denied.


REMAND

In addition to the above, the veteran in this case seeks an 
increased (compensable) evaluation for a deviated nasal 
septum.  In that regard, at the time of the aforementioned 
REMAND in May 2001, it was requested that the veteran be 
afforded a VA otolaryngologic examination in order to more 
accurately ascertain the severity of any residuals of his 
service-connected deviated nasal septum.  Following that 
examination, the examining physician was to specifically 
comment regarding the degree of obstruction (in terms of 
percentages) of one or both of the veteran's nasal passages, 
to include specific information as to whether there was at 
least a 50 percent obstruction of the nasal passages on both 
sides, or complete obstruction of the nasal passage on one 
side.  Regrettably, a review of the otolaryngologic 
examination in question fails to provide the requested 
information.

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1990).  Where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to ensure compliance.  As such, the Board finds that 
the case is not ready for appellate review.  Accordingly, the 
case is once again REMANDED [via the Appeals Management 
Center (AMC) in Washington, D.C.] for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to April 2003, the date of the 
most recent VA examination for 
compensation purposes, should be obtained 
and incorporated in the claims folder.  
The veteran should be requested to sign 
the necessary authorization for release 
of any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  In addition, the 
veteran and his representative should be 
informed of any such problem.

2.  The veteran should then be afforded 
an additional VA otolaryngologic 
examination in order to more accurately 
determine the current severity of his 
service-connected deviated nasal septum.  
The RO is advised that the veteran must 
be given adequate notice of the date and 
place of any requested examination, and a 
copy of all such notification(s) must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause may have an adverse 
effect on his claim.

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the examination, 
the examining physician should  
specifically comment regarding the degree 
of obstruction (in terms of percentages) 
of one or both of the veteran's nasal 
passages.  In so doing, he should 
specifically respond to the following 
questions:  (a) Is there at least 
50 percent obstruction of the nasal 
passages on both sides; (b) Is there 
complete obstruction of the nasal passage 
on one side?

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place should be included in 
the examination report.

3.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the VCAA is complete.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (2002), and in 38 C.F.R. 
§ 3.159 (2003) are fully complied with 
and satisfied.  

4.  The RO should then review the 
veteran's claim for an increased 
evaluation for the service-connected 
residuals of a deviated nasal septum.  
Should the benefit sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect from the time of 
their decision, to include any further 
changes in the VCAA.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



